            Case 1:21-cv-00101-MRH Document 1 Filed 12/29/20 Page 1 of 15




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 HALSTED STREET DELI HOLDINGS,
 LLC

                        Plaintiff,
                                                           Case No.
        v.
                                                           Jury Trial Demanded
 ERIE INDEMNITY COMPANY and ERIE
 INSURANCE EXCHANGE,

                        Defendants.




                                          COMPLAINT

       Plaintiff, Halsted Street Deli Holdings, LLC (“Halsted Street”), by its attorneys, Tarpey

Wix LLC, for its complaint against Defendants, Erie Indemnity Company (“Erie Indemnity”)

and Erie Insurance Exchange (“Erie Exchange”)(collectively referred to as “Erie”), states the

following:

                                        INTRODUCTION

       1.       Halsted Street operates deli restaurants at twenty-three (23) separate locations

throughout the Chicagoland area, the primary business of which is to serve food and drinks to

patrons in person and on premises in the curated atmosphere it has created at each of its physical

locations. Halsted Street is the insured on a commercial general liability policy issued by Erie

that provides, among other things, business interruption coverage for each of Halsted Street’s 23

locations. The policy issued by Erie provides broad, all-risk coverage without any exclusions for

damages caused by a pandemic or viruses. Halsted Street’s restaurants suffered substantial

losses of revenue in connection with the government mandated shutdown of the state of Illinois
             Case 1:21-cv-00101-MRH Document 1 Filed 12/29/20 Page 2 of 15




in response to the COVID-19 pandemic that affected each of its locations. Halsted Street timely

reported its business interruption claim to Erie; however, Erie has wrongfully denied coverage

without any investigation or basis. Accordingly, Halsted Street seeks a declaration of insurance

coverage under the policy issued by Erie and a judgment of bad faith by Erie.

                            PARTIES, JURISDICTION AND VENUE

        2.       Halsted Street is an Illinois limited liability company with its principal place of

business in Lake County, Illinois. The sole member of Halsted Street is James Gondeck, who is

an Illinois resident. Halsted Street operates 23 locations in Cook and DuPage counties in

Illinois.

        3.       Erie Indemnity is a publicly held Pennsylvania corporation with its principal place

of business in Erie, Pennsylvania. Erie Indemnity is the management company for the Erie

Exchange.

        4.       Erie Exchange is a subscriber-owned Pennsylvania-domiciled reciprocal insurer

that writes property and casualty insurance. Erie’s property and casualty and life insurance

operations are owned by Erie Exchange. Erie Indemnity, Erie Exchange, and its subsidiaries and

affiliates operate collectively as the “Erie Insurance Group.”

        5.       This Court has subject matter jurisdiction under 28 U.S.C §1332 because there is

complete diversity between the parties and the amount in controversy exceeds $75,000, exclusive

of interest and costs.

        6.       This Court has personal jurisdiction over Erie pursuant to the Illinois “long arm

statute,” 735 ILCS 5/2-209, because Erie has submitted to jurisdiction in this state by: (a)

transacting business in Illinois; (b) contracting to insure a person, property or risk located within

Illinois at the time of contracting; and (c) making a contract substantially connected with Illinois.




                                                   2
            Case 1:21-cv-00101-MRH Document 1 Filed 12/29/20 Page 3 of 15




See 735 ILCS 5/2-209(1), (4) and (7). In addition, Erie exercises substantial, systematic and

continuous contacts with Illinois by doing business in Illinois, serving insureds in Illinois and

seeking additional business in Illinois.

       7.       This Court has jurisdiction to grant declaratory relief under 28 U.S.C. §2201

because an actual controversy exists between the parties as to their respective rights and

obligations under the insurance policies issued by Erie with respect to loss of business arising

from the civil authority event detailed below.

       8.       Venue is proper in this District pursuant to 28 U.S.C §1391(b)(2) because a

substantial part of the events or omissions giving rise to Halsted Street’s claims occurred within

the Northern District of Illinois.

                             FACTS COMMON TO ALL COUNTS

       A. The Erie Insurance Policies.

       9.       In exchange for a substantial premium, Erie issued to Halsted Street a commercial

liability policy, Ultrapack Plus Policy, Policy No. Q971973286, Policy Period November 16,

2019 to November 16, 2020 (the “Policy”) that provides coverage for all 23 Halsted Street

locations. A copy of the Policy is attached as Exhibit A.

       10.      In addition, Erie issued to Halsted Street an umbrella policy, Commercial

Liability Umbrella, Policy No. Q351670304 (the “Umbrella Policy”) that also provides coverage

for all 23 Halsted Street locations. A copy of the Umbrella Policy is attached as Exhibit B.

       11.      The Policy covers each of Halsted Street’s 23 locations from “direct physical

“loss” of or damage to Covered Property… caused by or resulting from a peril insured against.”

Ex. A, Section I – Coverages, Insuring Agreement.




                                                 3
          Case 1:21-cv-00101-MRH Document 1 Filed 12/29/20 Page 4 of 15




        12.      The Policy is an “all-risk” policy that provides broad coverage for losses caused

by any cause unless specifically excluded.

        13.      “Covered Property” includes each of Halsted Street’s 23 locations set forth in the

Declarations. Ex. A., Section I, Building(s), Coverage 1, A, p. 1.

        14.      The Policy provides Contingent Business Interruption Coverage, Income

Protection Coverage, Extra Expense Coverage and Business Personal Property Coverage for

each of Halsted Street’s 23 locations.

        15.      The Policy covers the loss of “income” for Contingent Business Interruption from

a partial or total “interruption of business” resulting directly from “loss” or damage to

Building(s) or Business Personal Property from a peril insured against. Ex. A., Section VIII

(B)(5), p. 21.

        16.      As defined in Section XI of the Policy, “Loss” means direct and accidental loss or

damage to covered property. Ex. A., Section XI, p. 36.

        17.      As defined in Section XI of the Policy, “Interruption of business” means the

period of time that the business is partially or totally suspended and it: 1) Begins with the date of

direct “loss” to covered property caused by a peril insured against; and 2) Ends on the date when

the covered property should be repaired, rebuilt, or replaced with reasonable speed and similar

quality. Ex. A., Section XI, p. 36.

        18.      As defined in Section XI of the Policy, “Income” means the sum of net income

(net profit or loss before income taxes) that would have been earned or incurred and necessary

continuing operating expenses incurred by the business such as payroll expenses, taxes, interests

and rents. Ex. A., Section XI, p. 36.




                                                  4
         Case 1:21-cv-00101-MRH Document 1 Filed 12/29/20 Page 5 of 15




       19.     “Income Protection” means loss of “income” sustained due to partial or total

“interruption of business” resulting directly from “loss” or damage to property on the premises

described in the “Declarations” from a peril insured against. Ex. A, Section I, Income Protection

– Coverage 3, A. – Income Protection Coverage, p. 3.

       20.     “Extra Expense” means necessary expenses incurred due to partial or total

“interruption of business” resulting directly from “loss” or damage to property on the premises

described in the “Declarations” from a peril insured against.” Ex. A., Section I, Income

Protection – Coverage 3, B. – Extra Expense Coverage, p. 3.

       21.     The Policy also provides additional coverage for “the actual loss of

“income”…you sustain and necessary “extra expense” caused by action of civil authority that

prohibits access to the premises described in the “Declarations” provided that…access to the area

immediately surrounding the damaged property is prohibited by civil authority” and “the action

of civil authority is taken in response to a dangerous physical conditions resulting from the

damage or continuation of the peril insured against that caused the damage.” Ex. A., Section I,

Additional Coverages, 1. Civil Authority, p. 4.

       22.     Unlike some commercial property policies available in the market, the Policy

does not include an exclusion for a “loss” caused by a pandemic, viruses, infectious diseases,

microorganisms or dangerous substances or conditions. Thus, Halsted Street reasonably

expected that the Policy included coverage for physical loss and business interruption losses

caused by COVID-19 and civil authority shutdowns as a result of COVID-19.

       23.     If Erie had wanted to exclude pandemic-related losses under the Policy, it easily

could have done so with an express exclusion. It did not.




                                                  5
          Case 1:21-cv-00101-MRH Document 1 Filed 12/29/20 Page 6 of 15




         24.   The Umbrella Policy provides coverage for losses covered by the Policy when the

limits of the underlying Policy have been exhausted. The Umbrella Policy does not include an

exclusion for a loss caused by a pandemic, viruses, infectious diseases, microorganisms or

dangerous substances or conditions.

         25.   The interruption of Halsted Street’s business cause by the COVID-19 pandemic

and government orders as described below are covered losses under various sections of the

Policy. Illinois courts have consistently held that the presence of a dangerous substance in a

property constitutes “physical loss or damage.” See, e.g., Bd. of Educ. of Twp. High Sch. Dist.

No. 211 v. Int’l Ins. Co., 720 N.E. 2d, 622, 625-26 (Ill. Ct. App. 1999), as modified on denial of

reh’g (Dec. 3, 1999). COVID-19 is a “dangerous substance” that was deemed to be present at

each of Halsted Street’s 23 locations and caused “physical loss or damage.”

         B. The COVID-19 Pandemic.

         26.   According to the Centers for Disease Control and Prevention (“CDC”), the novel

coronavirus, SARS-CoV-2, that causes COVID-19 can spread by respiratory droplets when an

infected person coughs, sneezes, or talks. A person can become infected from respiratory

droplets or potentially by touching a surface or object that has the virus on it and then by

touching the mouth, nose, or eyes.

         27.   Research led by scientists from the National Institute of Health (“NIH”) and

National Institute of Allergy and Infectious Diseases (“NIAID”) indicated the virus can live on

surfaces for several days and in the air for several hours. Research published in The New

England Journal of Medicine (“NEJM”) also indicates the virus can survive in the air for several

hours.




                                                 6
         Case 1:21-cv-00101-MRH Document 1 Filed 12/29/20 Page 7 of 15




       28.     COVID-19 may be spread when an infected person coughs, sneezes, or talks,

particularly when in close contact with other people. According to the CDC, at the relevant

times in question, it was unknown how long the air inside a room occupied by someone with

confirmed COVID-19 remains potentially infectious, and facilities need to consider factors such

as the size of the room and the ventilation system design (including location of supply and

exhaust vents) when deciding how long to close off rooms or areas used by ill persons before

beginning disinfection. Taking measures to improve ventilation in an area or room where

someone was ill or suspected to be ill with COVID-19 will help shorten the time it takes

respiratory droplets to be removed from the air. According to the CDC, the more an individual

interacts with others, and the longer that interaction, the higher the risk of COVID-19 spread.

       29.     CDC guidance for restaurants and bars states that the risk of COVID-19 spread

increases in a restaurant or bar settings with on-site dining. On-site dining where seating capacity

is reduced to allow tables to be spaced at least 6 feet apart poses a “high” risk of infection. On-

site dining where seating capacity is not reduced and tables are not spaced at least 6 feet apart

poses the “highest risk” of infection.

       30.     Early studies found that SARS-CoV-2 can survive on surfaces for two or three

days, but as epidemiologists watched the pandemic unfold, evidence emerged about the disease

spreading in crowded rooms – especially at bars, restaurants and churches – suggesting that

airborne virus particles were the main cause of transmission. The State of Illinois recognizes the

propensity of COVID-19 to physically impact surfaces and personal property.

       31.     While the FDA Restaurant Guidance contemplates best practices for food

preparation and take-out and delivery services, it does not provide guidance on how to prevent

the spread of coronavirus when serving customers inside a dining room, bar, or theater, and in




                                                  7
         Case 1:21-cv-00101-MRH Document 1 Filed 12/29/20 Page 8 of 15




fact includes recommendations like “[d]iscontinu[e] operations, such as salad bars, buffets, and

beverage service stations that require customers to use common utensils or dispensers.” The

CDC has published research finding: “Adults with positive SARS-CoV-2 test results were

approximately twice as likely to have reported dining at a restaurant than were those with

negative SARS-CoV-2 test results.” This research also states: “Reports of exposures in

restaurants have been linked to air circulation. Direction, ventilation, and intensity of airflow

might affect virus transmission, even if social distancing measures and mask use are

implemented according to current guidance. Masks cannot be effectively worn while eating and

drinking, whereas shopping and numerous other indoor activities do not preclude mask use.”

       C. Civil Authorities Cause a Loss of Business Income by Prohibiting Access to the
          Insured Properties.

       32.     Beginning in March 2020, Halsted Street incurred severe losses of business

income due to orders by civil authorities, both state and local, that prohibited access to the

locations insured under the Policy.

       33.     On March 15, 2020, Illinois Governor Pritzker issued Executive Order 2020-07,

ordering the closing of all restaurants, bars, and movie theaters to the public pursuant to an action

of civil authority. Governor Pritzker declared that COVID-19 constituted a public health

emergency and a disaster pursuant to the provisions of the Illinois Emergency Management

Agency Act.

       34.     Executive Order 2020-07 required that bars and restaurants in Illinois “must

suspend service for and may not permit on-premises consumption,” and prohibited the public

from accessing Halsted Street’s deli restaurants, prohibiting Halsted Street from using its

properties to host customers and triggering coverage under the Policy. Executive Order 2020-07

specifically states, “the Illinois Department of Public Health recommends Illinois residents avoid



                                                  8
         Case 1:21-cv-00101-MRH Document 1 Filed 12/29/20 Page 9 of 15




group dining in public settings, such as in bars and restaurants, which usually involves prolonged

close social contact contrary to recommended practice for social distancing,” and that

“frequently used surfaces in public settings, including bars and restaurants, if not cleaned and

disinfected frequently and properly, also pose a risk of exposure.”

       35.     Executive Order 2020-07 required Halsted Street to physically close and suspend

normal operations at all 23 of its locations on March 16, 2020. Executive Order 2020-07 applied

to “all businesses in the State of Illinois that offer food or beverages for on-premises

consumption, including restaurants, bars, grocery stores, and food halls,” and prohibited

customers from entering the premises of these businesses other than for carry-out and then

immediately leave upon receiving the food. As a result of the order, Halsted Street properties

covered by the Policy could not physically host customers.

       36.     On March 20, 2020, Governor Pritzker issued Executive Order 2020-10, closing

all “non-essential” businesses in Illinois, including all restaurants and movie theaters. Halsted

Street’s operations do not qualify as essential businesses. Executive Order 2020-10 prohibited

“all public and private gatherings of any number of people occurring outside a single household

or living unit,” and closed to the public “all places of public amusement, whether indoors or

outdoors.”

       37.     Executive Order 2020-10 likewise was made in response to the continued and

increasing presence of the coronavirus on property or around Halsted Street’s premises, and

extended the requirement that bars and restaurants in Illinois “must suspend service for and may

not permit on-premises consumption” through April 7, 2020.

       38.     On April 1, 2020, Governor Pritzker issued Executive Order 2020-18 in response

to the continued and increasing presence of the coronavirus on property or around Halsted




                                                  9
         Case 1:21-cv-00101-MRH Document 1 Filed 12/29/20 Page 10 of 15




Street’s premises and extended the requirement that bars and restaurants in Illinois “must

suspend service for and may not permit on-premises consumption” through April 30, 2020.

        39.    On April 30, 2020, Governor Pritzker issued Executive Order 2020-32 in

response to the continued and increasing presence of the coronavirus on property or around

Plaintiff’s premises and extended the prohibition of on-premises consumption through May 30,

2020.

        40.    Like the March 15, 2020 Executive Order, the March 20, 2020, April 1, 2020, and

April 30, 2020 Executive Orders prohibited the public from accessing Halsted Street’s

restaurants, thereby causing the necessary suspension of their operations and triggering coverage

under the Policy.

        41.    Under the Illinois “Restore Illinois” reopening plan, in Phases 1-3, access to bars

and restaurants is limited to delivery, pickup and drive-through only. In Phase 4, bars and

restaurants were permitted to open but with capacity limits. Illinois did not enter Phase 4 until

June 26, 2020, and thereafter continued to limit access and restricted indoor dining to groups of

10 or less, with tables spaced 6-feet apart in seated areas and with standing areas at no more than

25% of capacity.

        42.    On October 29, 2020, Governor Pritzker issued Executive Order 2020-64

prohibiting all bars and restaurants in Cook and DuPage counties from hosting patrons indoors.

That order remains in effect as of filing this complaint.

        43.    As a result of Governor Pritzker’s use of civil authority, Halsted Street has been

forced to suspend and/or limit ordinary operations because it could not host customers at any of

its locations covered by the Policy, resulting in substantial lost income. These conditions have




                                                 10
         Case 1:21-cv-00101-MRH Document 1 Filed 12/29/20 Page 11 of 15




continued throughout the Policy Period and have resulted in a loss in use of Halsted Street’s

locations, loss of income and incurred extra expense.

       D. Erie Wrongfully Denies Coverage.

       44.       On or around April 10, 2020, Halsted Street timely provided Erie with notice of a

claim seeking coverage under the Policy for losses caused by COVID-19 and the civil authority

shutdowns as described herein at each of its locations.

       45.       On or around April 17, 2020, Erie, without conducting any meaningful claim

investigation as required, issued a blanket denial of coverage for all 23 of Halsted Street’s

locations. Erie based the denial of coverage on provisions and language that were not contained

in the Policy. After Halsted Street pointed out the error, Erie rescinded all the denial letters for

each location.

       46.       On or around May 14, 2020, Erie, again without conducting any meaningful claim

investigation as required, issued another blanket denial of coverage for all 23 of Halsted Street’s

locations. Copies of the May 14, 2020 denial letters are attached as Exhibit C.

       47.       Erie wrongfully denied business interruption coverage to Halsted Street based on

its determination that there was no partial or total “interruption of business” due to direct

physical “loss” or damage to Covered Property on the premises from a peril insured against. Ex.

C.

       48.       Erie wrongfully denied Civil Authority coverage based on its determination that a

Civil Authority did not order that the busines be closed due to damage to property within one

mile of the premises described in the “Declarations,” caused by a peril insured against. Ex. C.

       49.       Erie wrongfully denied Contingent Business Interruption based on its

determination that there was no partial or total “interruption of business” directly from “loss” or




                                                 11
         Case 1:21-cv-00101-MRH Document 1 Filed 12/29/20 Page 12 of 15




damage to Buildings or Business Personal Property of “dependent properties” from a peril

insured against. Ex. C.

        50.     In addition, Erie wrongfully denied income protection coverage based on

exclusions that are inapplicable to Halsted Street’s claim for coverage. Ex. C.

                                        COUNT I
                                 DECLARATORY JUDGMENT

        51.     Paragraphs 1 through 50 are incorporated as if fully restated here.

        52.     The Policy is an insurance contract under which Erie was paid premiums in

exchange for its promise to pay Halsted Street losses for claims covered by the Policy, such as

business losses incurred as a result of the government orders forcing it to close and/or

significantly limiting the operations at each of its locations due to COVID-19.

        53.     The government orders prohibiting customers from entering the covered premises

are “actions by a civil authority” resulting in a “loss” and an “interruption of business” that are

covered by the Policy.

        54.     Halsted Street has complied with all applicable provisions of the Policy, including

payment of the premiums in exchange for coverage under the Policy.

        55.     Erie has arbitrarily and without justification refused to reimburse Halsted Street

for losses incurred by the Halsted Street locations in connection with the covered business losses

related to the interruption of its business.

        56.     An actual case or controversy exists regarding Halsted Street’s rights and Erie’s

obligations under the Policy to reimburse Halsted Street for the full amount of loss of “income”

and “extra expense” incurred by Halsted Street in connection with the Executive Orders and the

interruption of business at each of its locations stemming from the COVID-19 pandemic.




                                                 12
           Case 1:21-cv-00101-MRH Document 1 Filed 12/29/20 Page 13 of 15




          WHEREFORE, pursuant to 28 U.S.C. §2201, Halsted Street seeks a declaratory

judgment from this Court declaring the following: (a) Halsted Street’s losses incurred in

connection with the novel coronavirus, the Executive Orders and the necessary interruption of its

business at each of its locations stemming from the COVID-19 pandemic are insured losses

under the Policy; (b) Erie has waived any right it may have had to assert defenses to coverage or

otherwise seek to bar or limit coverage for Halsted Street’s losses by issuing blanket coverage

denials without conducting a claim investigation as required under Illinois law; and (c) Erie is

obligated to pay Halsted Street for the full amount of the losses incurred and to be incurred in

connection with the covered business losses.

                                        COUNT II
                                   BREACH OF CONTRACT

          57.   Paragraphs 1 through 50 are incorporated as if fully restated here.

          58.   Each Policy is an insurance contract under which Erie was paid premiums in

exchange for its promise to pay Halsted Street’s losses for claims covered by the Policy, such as

business losses incurred as a result of the government orders forcing it to close and/or limit its

businesses.

          59.   Halsted Street has complied with all applicable provisions of the Policy, including

payment of the premiums in exchange for coverage under the Policy, and yet Erie has abrogated

its insurance coverage obligations pursuant to the Policy’ clear and unambiguous terms.

          60.   By denying coverage for any business losses incurred by Halsted Street in

connection with the government orders, Erie has breached its coverage obligations under the

Policy.




                                                 13
         Case 1:21-cv-00101-MRH Document 1 Filed 12/29/20 Page 14 of 15




       61.     As a result of Erie’s breaches of the Policy as well as the Umbrella Policy,

Halsted Street has sustained substantial damages in excess of $2,000,000 for which Erie is liable,

in an amount to be established at trial.

       WHEREFORE, Halsted Street respectfully requests a judgment in its favor in an amount

to be determined at trial, its costs of suit and reasonable attorneys’ fees, and any additional relief

the Court deems fair and just.


                                  COUNT III
              BAD FAITH DENIAL OF INSURANCE UNDER 215 ILCS 5/155

       62.     Paragraphs 1 through 50 are incorporated as if fully restated here.

       63.     Upon receipt of Halsted Street’s claims, Erie immediately denied the claims

without conducting any investigation, let alone a “reasonable investigation based on all available

information” as required under Illinois law. See 215 ILCS 5/154.6.

       64.     Erie’s denials were vexatious and unreasonable.

       65.     Erie’s denials constitute “improper claims practices” under Illinois law—namely

Erie’s (1) refusals to pay Halsted Street’s claims without conducting reasonable investigations

based on all available information and (2) failure to provide reasonable and accurate

explanations of the bases in its denials. See 215 ILCS 5/154.6 (h), (n).

       66.     Therefore, pursuant to 215 ILCS 5/155, Halsted Street requests that, in addition to

entering a judgment in favor of Halsted Street and against Erie for the amount owed under the

Policy at the time of judgment, the Court enter a judgment in favor of Halsted Street and against

Erie for an amount equal to the greater of 60% of the amount which the trier of fact finds that

Halsted Street is entitled to recover under the Policy, exclusive of costs; and other penalties and

costs as provided by law. See 215 ILCS 5/155.




                                                  14
         Case 1:21-cv-00101-MRH Document 1 Filed 12/29/20 Page 15 of 15




       67.     Halsted Street further requests that the Court enter a judgment in favor of Halsted

Street and against Erie in an amount equal to the attorneys’ fees and costs incurred by Halsted

Street for the prosecution of this coverage action against Erie, which amount will be proved at or

after trial, pursuant to 215 ILCS 5/155.

       WHEREFORE, Halsted Street respectfully requests a judgment in its favor in an amount

to be determined at trial, penalties as provided by the Illinois Insurance Code, its costs of suit and

reasonable attorneys’ fees, and any additional relief the Court deems fair and just.



Date: December 29, 2020                                       Respectfully submitted,
                                                              HALSTED STREET DELI
                                                              HOLDINGS, LLC


                                                              By: _/s/ David G. Wix______
                                                                     One of its attorneys
Daniel W. Tarpey (dtarpey@tarpeywix.com)
David G. Wix (dwix@tarpeywix.com)
Matthew M. Showel (mshowel@tarpeywix.com)
TARPEY WIX LLC
225 W. Wacker Drive, Ste. 1515
Chicago, IL 60606
(312) 948-9090




                                                 15
